292 So. 2d 63 (1974)
Danilo LINARES, Appellant,
v.
Pilar LINARES, Appellee.
No. 73-313.
District Court of Appeal of Florida, Third District.
March 26, 1974.
Henry M. Cain, Coconut Grove, for appellant.
Dedee S. Costello, for appellee.
Before CARROLL, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
Respondent-appellant, ex-husband, appeals an award of the marital residence as lump sum alimony to the petitioner-appellee, ex-wife, and contends that the court abused its discretion in the award thereof in that there were no special equities present. We cannot agree.
*64 The determination of whether alimony shall be awarded in a lump sum rests within the discretion of the chancellor. 10A Fla.Jur. Dissolution of Marriage § 67 (1973). Although the record makes some reference to special equities, we find there was substantial evidence concerning the wife's need and appellant's financial ability contained therein to support the chancellor's order requiring the appellant to transfer to the appellee, ex-wife, as lump sum alimony his undivided interest in the marital residence which the parties owned as tenants by the entireties. See 10A Fla.Jur. Dissolution of Marriage § 66, 67 (1973) and cases cited therein. No abuse of discretion having been made to appear, we hereby affirm the judgment herein appealed.
Affirmed.